

117 HRES 272 IH: Calling for the designation of Antifa as a domestic terrorist organization.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 272IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mrs. Boebert (for herself, Mr. Weber of Texas, Mr. Duncan, Mr. Biggs, Mr. Good of Virginia, Mr. Moore of Alabama, Mr. Gohmert, Mrs. Miller of Illinois, Mr. Roy, Mr. Gosar, Mr. Steube, and Mr. Hice of Georgia) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCalling for the designation of Antifa as a domestic terrorist organization.Whereas members of Antifa have used threats of violence in the pursuit of suppressing opposing political ideologies;Whereas Antifa represents opposition to the democratic ideals of peaceful assembly and free speech for all;Whereas some have attempted to dismiss Antifa as a myth or simply an idea;Whereas the Department of Homeland Security under the Obama administration formally labeled Antifa efforts as domestic terrorist violence;Whereas Antifa declares its opposition to police forces;Whereas members of Antifa laid siege for over 60 days to the Mark O. Hatfield United States Courthouse in Portland, Oregon, on dates May 29, 2020, to August 19, 2020, injuring over 250 Federal officers and agents, defaced and targeted Federal buildings and Federal law enforcement sworn to protect those properties and published personal lodging details of Federal law enforcement officers;Whereas, over the summer of 2020, the Department of Homeland Security sent law enforcement personnel to protect Federal facilities in Portland, Oregon, after 50 continuous nights of criminal violence committed by anarchists;Whereas members of Antifa have physically assaulted a number of journalists and other individuals during protests, peaceful demonstrations, riots, and other political events across the country;Whereas, on the weekend of January 23 and January 24, 2021, Officers from the Federal Protective Service declared an unlawful assembly of some 150 demonstrators calling for an end to deportations outside a Federal Immigrations and Customs Enforcement building in Portland, Oregon, and tear gas was required to clear the protesters.Whereas at least eight people were arrested and charged with felonies and various weapons were seized, including Molotov cocktails, knives, batons, chemical spray, and a crowbar in connection with the events;Whereas, the same weekend, some 150 people also gathered in Tacoma, Washington, carrying flags that read, Antifascist Action, displayed antipolice and Antifa messages, and at least two people armed with a handgun and knives were arrested;Whereas, on January 27, 2021, the Department of Homeland Security issued a National Terrorism Advisory System Bulletin warned of a heightened threat environment due to ideologically-motivated extremists with objections to the exercise of governmental authority and the presidential transition as well as other perceived grievances fueled by false narratives, could continue to mobilize to incite or commit violence;Whereas the Bulletin made no mention of Antifa, the term false narratives is nowhere defined, and the particular incidents referenced go unidentified;Whereas section 2331 of title 18, United States Code, defines domestic terrorism to mean, in part, activities that involve acts dangerous to human life that are a violation of the criminal laws of the United States or of any State; acts that appear or intend to intimidate or coerce a civilian population; or acts to affect the conduct of a government by mass destruction; and that these activities occur primarily within the territorial jurisdiction of the United States;Whereas there is no place for violence in the disagreements between people in the United States; andWhereas the diversity of ideas and opinions should be celebrated and shared peacefully with one another or demonstrated peacefully through the rights provided in the First Amendment of the United States Constitution: Now, therefore, be itThat the House of Representatives—(1)calls for Antifa and any groups and members of the same organization, who act under the banner of Antifa to be designated as domestic terrorist organizations;(2)unequivocally condemns the violent actions of Antifa groups; and(3)calls upon the Federal Government to combat the spread of all forms of domestic terrorism.